Citation Nr: 0519740	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  99-23 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a higher initial rating for intervertebral 
disc syndrome (IVDS), rated 20 percent disabling from 
September 19, 1998; 40 percent disabling from March 24, 2004; 
with a separate 20 percent rating for neuritis of the left 
lower leg, effective from September 16, 2003; and a separate 
10 percent rating for a tender postoperative scar, effective 
from March 24, 2004.  


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active service from March 1990 to September 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1999 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  Subsequently, jurisdiction over 
the claims file was transferred to RO in Winston-Salem, North 
Carolina.  

The case was last before the Board in December 2002, when it 
was remanded to the RO for further development which has now 
been completed to the extent possible.  The RO has 
procedurally developed separate appeals relating to the 
issues of an earlier effective date for separate and 
compensable ratings for neuritis of the left leg and for the 
tender postoperative scar.  However, the Board views these 
questions as integral aspects of the initial rating issue 
concerning the service-connected IVDS.  


FINDINGS OF FACT

1.  From September 19, 1998, through September 22, 2002, the 
service-connected IVDS was primarily manifested by symptoms 
of moderate severity with recurring attacks; there was only a 
slight limitation of lumbar motion and no neurologic 
impairment of either lower extremity during this time period.  

2.  From September 23, 2002, through June 13, 2003, the 
appellant's IVDS was manifested by no more than moderate 
limitation of motion in the lumbar spine with no neurologic 
impairment of either lower extremity.  

3.  Following a back injury on June 14, 2003, the appellant's 
IVDS was primarily manifested by no more than moderate 
limitation of lumbar motion and moderate incomplete paralysis 
of the external popliteal nerve due to neuritis.  

4.  Following lumbar disc surgery on October 13, 2003, a 
tender and painful postoperative scar has also been present.  

5.  As of March 24, 2004, thoracolumbar forward flexion has 
been limited to only 30 degrees due to IVDS.  

6.  There have been no incapacitating episodes due to IVDS 
requiring bed rest prescribed by a physician from 
September 19, 1998, to the present.  


CONCLUSIONS OF LAW

1.  From September 19, 1998, through June 13, 2003, the 
appellant is entitled to a 20 percent rating, but no more, 
for the service-connected IVDS.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 (2002).  


2.  From June 14, 2003, through March 23, 2004, the appellant 
is entitled to a 20 percent rating for orthopedic 
manifestations and a separate 20 percent rating for 
neurologic manifestations of IVDS.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 5292 (2002-04), 
§ 4.124a, Diagnostic Code 8621 (2004).  

3.  Effective October 13, 2003, entitlement to a 10 percent 
rating for a tender and painful postoperative scar is 
established.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2004).  

4.  Effective March 24, 2004, entitlement to a 40 percent 
rating for the orthopedic manifestations and a separate 
20 percent rating for the neurologic manifestations of IVDS 
is established.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243, § 4.124a, Diagnostic Code 8621 
(2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claim, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence on 
his behalf, and the evidence that the appellant should submit 
if he did not desire the RO to obtain the evidence on his 
behalf.  See, e.g., the letters addressed to the appellant by 
the RO dated October 29, 2001, January 13 and March 3, 2003, 
June 30 and December 9, 2004.  In these letters and the 
statement of the case and supplements thereto, the RO 
informed the appellant of the current status of his claim and 
of the evidence already of record in support of that claim, 
and of what the evidence must show in order to support the 
claim.  The appellant was also asked to inform the RO of any 
additional evidence or information which he thought would 
support his claim, so that the RO could attempt to obtain 
this additional evidence for him.  Moreover, since the 
veteran was informed of the evidence that would be pertinent 
to his claim and requested to submit such evidence or provide 
the information necessary to enable the RO to obtain such 
evidence, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  Therefore, to this extent, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Moreover, the appellant has been accorded several VA 
examinations in connection with the current claim, and 
extensive private and military medical records have also been 
obtained.  The appellant has not identified any additional 
evidence which could be obtained to substantiate the present 
claim, and the Board is also unaware of any such outstanding 
evidence.  Therefore, the Board is also satisfied that the RO 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In the present case, the relevant issue was initially 
adjudicated by the RO in January 1999, long before the 
enactment of the VCAA in November 2000.  Subsequently, 
extensive notification and evidentiary development were 
accomplished in accordance with the VCAA, and the components 
of the disability were last rated in April 2004 and January 
2005 after the final VCAA letters were issued in January 2003 
and December 2004.  There is no indication or reason to 
believe that that the ultimate decision of the RO on the 
merits of this claim would have been different had initial 
adjudication been preceded by complete VCAA notification and 
development.  In sum, the Board is satisfied that the RO 
properly processed the claim following compliance with the 
notice requirements of the VCAA and the implementing 
regulations and Pelegrini.  Any remaining procedural errors 
would constitute harmless error.  Therefore, in the Board's 
opinion, there is no prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claim.  

II.  Factual Background

The appellant served on active duty from March 1990 to 
September 1998.  The service medical records show that the 
appellant was seen in January 1991 when his back began 
hurting after lifting weights for 45 minutes; no relevant 
clinical findings were reported at this time, and the 
appellant was given pain mediations.  In December 1994, the 
appellant again complained of low back pain after feeling 
something in his low back "give" while lifting weights.  He 
denied any weakness, numbness, or paresthesias of the lower 
extremities.  He reported that he had experienced similar 
occurrences twice before while weight lifting, but his 
symptoms had resolved after 4-5 days without any medical 
treatment.  On this occasion, the appellant was treated with 
pain medications, heat, and a restriction against heavy 
lifting or bending for 1-2 weeks.  The reported clinical 
assessment was of right paralumbar muscle spasms secondary to 
musculoskeletal strain.  X-ray films of the left and right 
sacroiliac joints taken in June 1995 were interpreted as 
normal.  A lumbosacral spine series taken in June 1997 
disclosed mild degenerative changes especially at the L5-S1 
level, with no fractures or subluxations.  The report of a 
comprehensive medical examination of the appellant in March 
1998 in connection with his separation from active service 
reflects his report of recurrent episodes of low back pain 
which were not considered disabling by the examining 
physicians.  The reported clinical evaluation of the spine 
and lower extremities on this medical examination was normal.  

On a VA examination in November 1998, the appellant was 
currently employed; and he reported intermittent episodes of 
low back pain for the past three years consisting of a sharp, 
shooting pain without any bladder or bowel symptoms or 
radiation.  Physical examination disclosed equal strength of 
5/5 in both lower extremities, with no evidence of back 
spasm, weakness, erythema, or warmth.  There was a full range 
of motion in lumbosacral flexion to about 80 degrees, 
extension to 30 degrees, and side bending and rotation to 
about 25 degrees bilaterally.  X-ray films disclosed mild 
narrowing of the intervertebral disc space at L5-S1, with the 
remaining disc spaces normal; the reported clinical 
assessment on this examination was of low back pain.  

In January 1999, service connection was granted for IVDS 
rated (as amended) 20 percent disabling from the date after 
the appellant's separation from active service in September 
1998.  

The appellant was referred to a private physician in May 1999 
for evaluation of back pain.  He complained of acute episodes 
about once per week, especially after strenuous activity or 
lifting his children, with the pain localized to the lower 
back without radiation into the legs and without bowel or 
bladder control problems.  On physical examination, the 
appellant had normal reflexes at the knees and ankles, no 
definite tightness of the hamstrings, and no definite 
neurological findings.  X-ray studies disclosed a mild 
congenital aberration of the facets at the L5-S1 level 
without spondylolisthesis or significant deformity.  

The appellant was seen in physical therapy for most of May 
1999.  Upon discharge from this program in early June 1999, 
he was moderately improved with full motion of the trunk in 
all planes, free of pain.  No neurologic signs were noted, 
and he had reached his short-term and long-term physical 
therapy goals.  

A private MRI (magnetic resonance imaging) study of the 
lumbar spine in August 1999 disclosed mild degenerative disc 
disease with no evidence of disc herniation.  A private 
orthopedic physician reported in August 1999 that, after the 
appellant had completed a course of physical therapy, his 
back felt pretty good, and he was just going to have to learn 
to live with this problem, as the only other option was 
surgery which could worsen the problem rather than help it.  

The appellant sought clearance to fly in military aircraft in 
August 1999.  At this time, he completed a medical history 
form in which he asserted that he did not have chronic back 
pain or limited use of his back or extremities.  Physical 
examination of the appellant by a private physician at this 
time disclosed a normal spine, normal extremities, and normal 
neurological and musculoskeletal systems.  

In his December 1999 substantive appeal, the appellant 
asserted that he met the criteria for a 20 percent disability 
rating for moderate IVDS with recurring attacks.  

On a VA examination in April 2001, the appellant alleged that 
his back would go out on him about once yearly 10 years ago 
and that now it happened about once per week, each episode 
lasting three days.  According to the appellant, this problem 
would flare-up after running, walking, coughing, or lifting 
his children; and it was alleviated by rest.  He took 
propoxyphene with good results for this problem, although it 
put him to sleep.  On physical examination, the appellant 
demonstrated painful motion on flexion of the lumbar spine, 
and there was some tenderness (not very great) in the midline 
of the lumbosacral area.  There was no evidence of muscle 
spasm either on the right or left, and straight leg raising 
was negative, bilaterally.  Lumbar flexion was limited to 
65 degrees because of pain; extension was limited to 
10 degrees; and right and left lateral bending and rotation 
were normal.  There was objective evidence of pain on flexion 
of the back, and the examiner reported that the appellant had 
pain, fatigue, and weakness, subjectively.  Neurological 
examination was normal, and lumbar X-ray studies showed 
degenerative disc disease at L3-4 and L5-S1.  The examiner 
attributed the appellant's current symptoms to the IVDS at 
L3-4, rather than the disc space narrowing at L5-S1.  

The appellant was seen at a private family medical practice 
in January 2002 for complaints of back pain after playing 
basketball.  He said that these episodes happened once per 
month.  There was no radiculopathy or weakness noted; there 
was pain on movement of the back, but no pain was noted on 
straight leg raising.  The assessment was recurrent back 
pain; bed rest was not prescribed.  

In March 2002, the appellant was seen at a private orthopedic 
and spinal surgery clinic.  He related that he had hurt his 
back in December 2001 while playing basketball, pointing to 
the L3-4 interspace right over the midline, not the 
paraspinous muscles or the sacroiliac joints.  He reportedly 
worked as an engineer and did a lot of bending, stooping, and 
crawling as part of his job.  Examination revealed tenderness 
to palpation over the L3-4 region; the appellant was able to 
bend over and touch his toes, but this was accompanied by 
back pain.  The appellant denied having any hip pain or 
radicular pain.  X-ray films showed a loss of the interspace 
at L5-S1; and the impression was of degenerative disc disease 
at L5-S1 and back pain.  Medications were prescribed for back 
pain, but no bed rest was mentioned.  The appellant's 
physician wrote in April 2002 to say that he was basically in 
excellent shape except for degenerative disc disease at L5-S1 
which limited him to lifting no more than 25 pounds and no 
back-packing.  

The appellant was also treated during March 2002 at a private 
chiropractic clinic for his back pain.  The relevant medical 
records report an unspecified decrease in the passive range 
of motion and some muscle spasm, with straight leg raising 
positive at 60 degrees for back pain, but no other findings.  

In January 2003, the appellant wrote to say that he had 
gained 20 pounds in the last three years which he attributed 
to his back pain and reduced ability to exercise.  He said 
that he was trying to delay having surgery on his back until 
his children were older, but that surgery was inevitable.  

On a VA examination in May 2003, the appellant confirmed that 
no bed rest had been recommended by his private physician for 
his back spasms, which allegedly were getting worse and more 
frequent.  He said that he currently experienced daily back 
pain and his back went out on him about once a week, 
producing a feeling of tenesmus but no bowel movement.  Back 
spasms reportedly occurred every two weeks or twice a month, 
lasting three to five days.  The pain did not travel to any 
other part of the body.  He also claimed that he lost about 
two or three days from work per month, as a rule.  He was 
currently employed as an electrical engineer and had held 
this job since 1998.  He was 68 inches tall and weighed 180 
pounds.  

On physical examination of the appellant in May 2003, there 
was slight muscle spasm of the left paravertebral muscles in 
the lumbar area accompanied by slight tenderness in the same 
area.  Straight leg raising was negative, bilaterally; there 
were no signs of radiculopathy, subjective or objective; and 
there was no evidence of ankylosis.  Lumbar flexion was to 
85 degrees; there was full extension to 35 degrees; left and 
right lateral bending were limited to 35 degrees, 
bilaterally; and rotation was limited to 30 degrees, 
bilaterally .  This limited motion was due to very mild pain.  
Against resistance, the appellant also demonstrated symptoms 
of fatigue, weakness, and lack of endurance; but there was no 
demonstration of lack of coordination even with exertion or 
resistance.  There was a normal neurological examination at 
this time, including sensory evaluation, motor strength/power 
evaluation, and reflexes.  X-ray studies of the lumbar spine 
were normal.  After a comprehensive review of all of the 
relevant medical records dating back to service, the 
examining physician concurred in the diagnosis of lumbar 
IVDS.  Because the appellant was totally asymptomatic during 
this examination, it was not feasible for the examiner to 
express an opinion concerning whether there would be 
additional limitation of functional ability on repeated use 
or during flare-ups.  It was reported by the examiner that 
there was no evidence of neuropathy; and that the relevant 
medical records reflected no episodes of incapacitation 
necessitating bedrest or treatment by a physician.  According 
to the examining physician, the appellant had been placed on 
light duty once by his private physician, but he was never 
totally incapacitated.  

In an addendum to his May 2003 VA examination report, the 
examining physician stated that the appellant's lumbar range 
of motion was limited by pain only, not by fatigue, weakness, 
lack of endurance, or incoordination.  Painful motion in the 
lumbar spine began at 85 degrees of flexion, at 35 degrees of 
right and left lateral bending, and at 30 degrees of right 
and left rotation; pain did not allow further motion.  

A private MRI of the lumbar spine in August 2003 disclosed 
mild degenerative disc changes at L3-4, L4-5, and L5-S1, 
including mild disc bulging at all three levels.  A private 
lumbar CT scan in September 2003 disclosed similar findings.  
In October 2003, a private physician recommended that the 
appellant avoid bending/twisting motions, prolonged 
standing/sitting, and running.  No bed rest was prescribed at 
this time.  

On September 16, 2003, the appellant saw a private 
neurosurgical consultant.  He reported that he had injured 
his back on June 14, 2003, after which had had experienced 
pain radiating down the left leg and numbness of the left 
foot which had persisted.  On physical examination of the 
appellant, lumbar flexion was to 70 degrees, extension was to 
15 degrees, and lateral flexion was to 15 degrees, 
bilaterally.  There was moderate tenderness but no muscle 
spasms, and straight leg raising was positive on the left.  
Left ankle plantar flexors were 3+/5, and there was decreased 
pinprick sensation in the dorsum of the left foot.  Ankle 
jerks were 1+ and equal; knee jerks were 2+ and equal.  
Similar findings were reported on October 7 and 9, 2003, 
except left ankle function was 4/5.  No mention of bed rest 
is included in these private medical records.  

On October 13, 2003, the appellant underwent a left L5-S1 
laminectomy, facetectomy, and excision of herniated disc with 
microdissection.  There were no postoperative complications.  
On the first postoperative visit on October 24, 2003, the 
appellant was doing well, physical examination of the lumbar 
spine was within normal limits, and motor function had 
improved.  There was still decreased pinprick sensation in 
the dorsum of the left foot.  Light exercises were planned, 
but there was no mention of bed rest at this time.  

In December 2003, the appellant wrote to the RO to complain 
that his back pain had increased and his range of motion had 
decreased since his last VA examination.  In addition, there 
was numbness/pain in the extremities.  

On a VA examination of the appellant on March 24, 2004, the 
appellant reported that, over the past year, he had been 
incapacitated on 14 occasions for a total of 65 days; and he 
indicated that his private neurosurgeon had recommended bed 
rest.  (These contentions by the appellant are not 
corroborated by the relevant medical records.)  X-ray studies 
of the lumbar spine disclosed early degenerative changes of 
the L5-S1 disc; the other disc spaces were of normal height; 
there was no evidence of spondylolysis or spondylolisthesis; 
and there was no evidence of fracture, dislocation, or 
destructive lesion.  The appellant reported a 14-year history 
of constant low back pain.  Currently, this low back pain 
intermittently traveled down the left leg, but was constant 
in the left foot, big toe and top of the foot.  This pain was 
relieved by medications.  

On physical examination of the appellant on March 24, 2004, 
his posture was within normal limits, but he limped on his 
left leg.  The lumbar spine was tender, and straight leg 
raising was positive, bilaterally.  Flexion of the 
thoracolumbar spine was limited to 30 degrees, at which point 
pain occurred; extension was similarly limited to 10 degrees; 
right and left lateral flexion was limited to 15 degrees; but 
there was full rotation to 30 degrees, bilaterally.  Range of 
motion of the spine was additionally limited by pain, 
fatigue, weakness, and lack of endurance, with pain having 
the major functional impact.  There was no functional 
limitation due to incoordination; and there was no ankylosis 
of the spine.  IVDS caused bowel dysfunction with no pad 
needed, but it did not cause any bladder or erectile 
dysfunction.  There was a four-centimeter, longitudinal scar 
on the lumbar spine which was tender to palpation.  This scar 
was well-healed.  Neurological testing disclosed neuritis of 
the left external popliteal nerve; this nerve damage was 
permanent.  

By rating action dated in April 2004, the RO assigned a 
separate 20 percent rating for neuritis of the left leg, 
effective from September 19, 1993 (date of first pre-surgical 
private neurosurgical consult); a separate 10 percent rating 
for the postoperative scar, effective from March 24, 2003 
(date of VA examination); and a 40 percent rating for IVDS, 
also effective from March 24, 2004.  

Subsequently, in November 2004, the appellant submitted 
medical records dating from July 2003 to August 2004 from a 
Naval hospital.  The medical records leading up to the 
October 2003 lumbar disc surgery reflect complaints and signs 
of left leg neuritis following the June 2003 back injury.  
The appellant was reportedly deployed to Iraq in connection 
with Operation Iraqi Freedom for a time around July 2003.  A 
lumbar MRI dated in August 2004 disclosed postsurgical 
changes at L5-S1 on the left; no evidence of recurrent disc; 
stable degenerative disc disease at L3-4 and L4-5 with mild 
annular bulging but no significant stenosis or significant 
foraminal narrowing.  There were postsurgical complaints of 
back pain radiating down the left leg, and also of 
paresthesias and some paresis of the extension of the toes on 
the left foot, for which medication was prescribed, but no 
bed rest.  The assessment in August 2004 was of low back pain 
with sciatica, chronic; and degenerative disc disease of the 
lumbar spine.  

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a noncompensable 
evaluation if it is postoperative, cured.  A 10 percent 
evaluation is warranted if it is mild.  A 20 percent 
evaluation is warranted if it is moderate with recurring 
attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

During the pendency of the veteran's claim, the criteria for 
evaluating intervertebral disc syndrome were revised.

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent evaluation is warranted 
when rating based on incapacitating episodes, and such is 
assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 
12 months.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 
4 weeks, but less than 6 weeks, during the past 12 months.  A 
20 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 2 weeks, but less than 
4 weeks, during the past 12 months, and a 10 percent 
evaluation is assigned with the incapacitating episodes 
having a total duration of at least 1 week, but less than 
2 weeks, during the past 12 months.  

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Complete paralysis of the external popliteal nerve (common 
peroneal), with foot drop and slight droop of first phalanges 
of all toes, cannot dorsiflex the foot, extension of proximal 
phalanges of toes lost; abduction of foot lost, adduction 
weakened; anesthesia covers entire dorsum of foot and toes, 
warrants a 40 percent evaluation.  Incomplete paralysis of 
the external popliteal nerve warrants a 30 percent rating if 
severe, a 20 percent rating if moderate, or a 10 percent 
rating if mild.  38 C.F.R. § 4.124a, Diagnostic Code 8521.  

The maximum rating which may be assigned for neuritis not 
characterized by organic changes will be that for moderate, 
or with sciatic nerve involvement, for moderately severe, 
incomplete paralysis.  38 C.F.R. § 4.123.  

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

During the pendency of the veteran's claim, the criteria for 
evaluating disabilities of the spine were revised.  Under the 
criteria in effect prior to September 26, 2003, lumbosacral 
strain was evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2003) and limitation of motion of the lumbar spine was 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).  

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warrants a noncompensable evaluation if 
there are slight subjective symptoms only.  A 10 percent 
evaluation is warranted if it is manifested by characteristic 
pain on motion.  With muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in a 
standing position, a 20 percent evaluation is warranted.  A 
40 percent evaluation is warranted for severe lumbosacral 
strain with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 
10 percent evaluation if it is slight, a 20 percent 
evaluation if it is moderate or a 40 percent evaluation if it 
is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is favorable or a 50 percent evaluation if 
it is unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2003).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2004) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

Under the criteria effective September 26, 2003, lumbosacral 
strain and degenerative arthritis of the spine are to be 
evaluated under the general rating formula for rating 
diseases and injuries of the spine (outlined below).  
38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242 (2004).  
Intervertebral disc syndrome will be evaluated under the 
general formula for rating diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes (outlined above), whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2004).  

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 20 percent evaluation is 
warranted if forward flexion of the thoracolumbar spine is 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is warranted 
if forward flexion of the thoracolumbar spine is 30 degrees 
or less or for favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoraolumbar spine 
and a 100 percent evaluation is warranted for unfavorable 
ankylosis of the entire spine.  

There are several notes set out after the diagnostic 
criteria, which provide the following:  First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 
30 degrees, left and right lateroflexion is 0 to 30 degrees, 
and left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability at issue.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote histories and findings 
pertaining to thee disability, except as noted above.  

The rule from Francisco v. Brown, 7 Vet.App. 55, 58 (1994) 
(Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.) is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

As of the time of the appellant's discharge from active 
service in September 1998, and for some time afterward, the 
service-connected IVDS was manifested primarily by moderate 
symptoms and recurring attacks.  Under the provisions of 
Diagnostic Code 5293 of the Rating Schedule, as in effect 
prior to September 22, 2002, a 20 percent rating was 
warranted.  There was no medical evidence of neurological 
manifestations at this time and only  minimal limitation of 
lumbar motion, as indicated by the findings reported on the 
initial VA examination in November 1998.  Even considering 
the provisions of 38 C.F.R. §§ 4.40 and 4.45, a higher rating 
than 20 percent was not warranted initially for IVDS.  

There is no competent medical evidence at any time of 
incapacitating episodes requiring bed rest prescribed by a 
physician.  Although the appellant has contended that bed 
rest was prescribed at times, the relevant medical records do 
not support or corroborate this, as noted by the VA examiner 
in May 2003.  Thus, as of September 22, 2002, when the rating 
criteria for IVDS first changed, a 20 percent rating was 
warranted under Diagnostic Code 5292 based upon evidence of 
moderate limitation of lumbar motion.  This was consistent 
with the findings reported in the April 2001 VA examination 
of the appellant, particularly lumbar flexion limited to 
65 degrees because of pain, and extension limited to 
10 degrees, with objective evidence of pain on flexion of the 
back and subjective evidence of pain, fatigue, and weakness 
without neurologic manifestations.  

On the May 2003 VA examination of the appellant, lumbar 
flexion was limited to only 85 degrees, and there was full 
extension demonstrated, although both lateral bending and 
rotation were slightly limited, as well.  This limited motion 
was due to very mild pain, and a continuation of the 
20 percent rating for moderate limitation of motion in the 
lumbar spine was still warranted.  There was still no medical 
evidence of neurologic manifestations of IVDS at this time.  

The appellant injured his back on June 14, 2003, and signs 
and symptoms of neuritis of the left lower leg are reported 
after this injury.  The RO has assigned a separate 20 percent 
rating for moderate incomplete paralysis of the left external 
peroneal nerve from September 16, 2003, but the evidence 
shows that these symptoms were present very shortly after the 
back injury in June 2003.  Therefore, the Board will assign 
this separate rating for neuritis of the left lower leg, 
effective from the date of the injury, June 14, 2003.  Thus, 
as of June 14, 2003, the appellant is entitled to two 
separate 20 percent ratings, for the orthopedic and 
neurologic manifestations of IVDS, as these result in the 
highest combined rating.  

A private physician reported on September 16, 2003, that 
lumbar flexion was limited to 70 degrees and extension to 
15 degrees and lateral flexion to 15 degrees, bilaterally.  
This is consistent with only a 10 percent rating under the 
revised rating criteria for Diagnostic Code 5243, effective 
September 26, 2003; however, the Board will not reduce a 
rating based solely upon revised rating criteria when there 
has been no improvement in the overall disability level.  Cf. 
38 C.F.R. § 3.344.  

Following lumbar disc surgery on October 13, 2004, an 
objectively tender superficial postoperative scar has been 
present.  This warrants a separate 10 percent rating under 
Diagnostic Code 7804 of the Rating Schedule.  Although the RO 
has made this separate rating effective from March 24, 2004, 
the date of the first VA examination to document this 
condition, the Board is quite sure that the scar has been 
present, as well as tender and painful, since the date of 
surgery on October 13, 2003.  Accordingly, the separate 
10 percent rating for this scar will be effective from 
October 13, 2003.  

On the VA examination conducted on March 24, 2004, tenderness 
of the lumbar spine was noted, and straight leg raising was 
positive, bilaterally.  Flexion of the thoracolumbar spine 
was limited to 30 degrees, at which point pain occurred; 
extension was similarly limited to 10 degrees; right and left 
lateral flexion was limited to 15 degrees; but there was full 
rotation to 30 degrees, bilaterally.  Range of motion of the 
spine was additionally limited by pain, fatigue, weakness, 
and lack of endurance, with pain having the major functional 
impact.  There was no functional limitation due to 
incoordination; and there was no ankylosis of the spine.  
IVDS caused bowel dysfunction with no pad needed, but it did 
not cause any bladder or erectile dysfunction.  These 
findings warrant a 40 percent rating under the current 
Diagnostic Code 5243 for IVDS (effective from the date of the 
VA examination), as well as a continuation of the separate 
20 percent rating for neuritis of the left lower leg and 
another 10 percent rating for the postoperative scar.  The 
bowel dysfunction noted on this examination is noncompensable 
under Diagnostic Code 7332 of the Rating Schedule; and there 
are still no documented incapacitating episodes of IVDS 
requiring bed rest prescribed by a physician.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2004).  There is no indication in the record 
that the schedular evaluations are inadequate to evaluate the 
average industrial impairment from the components of the 
disability.  The veteran has not required frequent 
hospitalization for this disability and the manifestations of 
this disability are not in excess of those contemplated by 
the schedular criteria.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  


ORDER

The Board having determined that the veteran's IVDS warrants 
a 20 percent rating from September 19, 1998, and a 40 percent 
rating from March 24, 2004; that a separate 20 percent rating 
for neuritis of the left lower leg is warranted from June 14, 
2003; and a separate 10 percent rating for a tender 
postoperative scar is warranted from October 13, 2003, the 
appeal is granted to this extent and subject to the criteria 
applicable to the payment of monetary benefits.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs


